DETAILED ACTION
This is in response to the request for continued examination filed on 8/19/2021.

Status of Claims
Claims 1 – 18, 20, and 22 are pending, of which claims 1, 8, 15, and 22 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8, and 15 recite the limitation "the identified destination register multi-dimensional matrix operand" after initially stating “a destination multi-dimensional register matrix operand identifier.”  There is insufficient antecedent basis for this limitation in the claim.  The same issue occurs in dependent claims 9 – 12 and 16 – 18.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadavalli, U.S. Patent Application 2017/0337156 (hereinafter referred to as Yadavalli) in view of Moyer, U.S. Patent Application 2005/0053012 (hereinafter referred to as Moyer).

Referring to claim 1, Yadavalli discloses “A processor comprising: decode circuitry to decode a single instruction” (Fig. 3(a) microprocessor 300 and Fig. 2(c) decode, [0027] and [0032] instruction decoder) “having fields for an opcode, a destination multi-dimensional” “matrix operand identifier, and source memory information” (Fig. 2(b) opcode, source operand, destination = address of a register, pointer to an array or matrix location.  Fig. 4(b) LOADMX instruction loads matrix from SysMem location.  Figs. 5(a) and 5(b) an instruction is decoded, the instruction causing loading of an array from memory); and “execution circuitry” (Fig. 3(a) microprocessor 300 with execution circuitry ALU, EXEC 351-358) “to execute the decoded single instruction to load groups of” “data elements from memory into configured rows of the identified destination” “multi-dimensional matrix operand” (Fig. 4(b) LOADMX instruction loads matrix from SysMem location.  Also [0060] The contents of the data buffer [360] are read and transferred in plurality of chunks representing rows or columns or both of Matrix A into their location [310] in Matrix Space [301] via a plurality of ports [320], [321] , [326], [327] shown in FIG. 3(b)).
	Yadavalli’s matrix space is described as a RAM that is internal to the microprocessor ([0034]).  As such, Yadavalli does not appear to explicitly disclose “a destination multi-dimensional register matrix operand identifier.”  Further, Yadavalli strided data elements from memory into a destination multi-dimensional register matrix operand identifier.
	However, Moyer discloses “to load groups of strided data elements from memory into configured rows” of a “destination register” ([0044]-[0045] lstmvex instruction is to load a stream of vector elements from memory into a destination register using a stride).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Moyer’s teachings with Yadavalli so that an instruction includes a field for “a destination multi-dimensional register matrix operand identifier” and groups of strided data are loaded into “the identified destination register multi-dimensional matrix operand.”
	Using a stride is helpful when working with rows of data.  Also, registers are commonly used in the art due to their access speed.
Yadavalli and Moyer are analogous art because they are from the same field of endeavor, which is loading multi-dimensional data from memory.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yadavalli and Moyer before him or her, to modify the teachings of Yadavalli to include the teachings of Moyer so that strides are used to move the data and a destination register multi-dimensional matrix operand is used to receive the data.
The motivation for doing so would have been to increase the speed of access of the storage element that is to hold the multi-dimensional operand.
Therefore, it would have been obvious to combine Moyer with Yadavalli to obtain the invention as specified in the instant claim.

	As per claims 2 – 4, as above, Yadavalli discloses “each data element of the destination multi-dimensional” “matrix operand” (Fig. 4(b) LOADMX instruction loads matrix from SysMem location.  Also [0060] The contents of the data buffer [360] are read and transferred in plurality of chunks representing rows or columns or both of Matrix A into their location [310] in Matrix Space [301] via a plurality of ports [320], [321] , [326], [327] shown in FIG. 3(b)).
	Also, as above, Moyer discloses loading groups of strided data elements from memory into configured rows of a “destination register” ([0044]-[0045] lstmvex instruction is to load a stream of vector elements from memory into a destination register using a stride).
	As above, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Moyer’s teachings with Yadavalli so that an instruction includes a field for “the destination multi-dimensional register matrix operand.”
	Further, Moyer discloses “the opcode defines a size of each data element,” “the size of each data element” “is a doubleword,” and “the size of each data element” “is a word” ([0026] ds destination element size, [0025] vector element may be a word (32 bits). Note that Applicant's description states that a word is 16-bit, doubleword is 32-bit at Applicant’s [0089)).
Yadavalli and Moyer are analogous art because they are from the same field of endeavor, which is loading multi-dimensional data from memory.

The motivation for doing so would have been to increase the speed of access of the storage element that is to hold the multi-dimensional operand.
Therefore, it would have been obvious to combine Moyer with Yadavalli to obtain the invention as specified in the instant claim.

	As per claim 5, as above, Yadavalli discloses “the execution circuitry is to store each configured row into the identified destination multi-dimensional” “matrix operand” (Fig. 4(b) LOADMX instruction loads matrix from SysMem location.  Also [0060] The contents of the data buffer [360] are read and transferred in plurality of chunks representing rows or columns or both of Matrix A into their location [310] in Matrix Space [301] via a plurality of ports [320], [321] , [326], [327] shown in FIG. 3(b)).
	Also, as above, Moyer discloses loading groups of strided data elements from memory into configured rows of a “destination register” ([0044]-[0045] lstmvex instruction is to load a stream of vector elements from memory into a destination register using a stride).
	As above, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Moyer’s teachings with Yadavalli so that an 
	Further, Yadavalli does not appear to explicitly disclose “update a counter value as each row is stored.”
	However, Moyer discloses “update a counter value as each row is stored” ([0040], [0042], [0045] counter used to keep track of ‘cnt’ and ‘rcnt’, and [0118] loads each row of matrix 102 in turn).
Yadavalli and Moyer are analogous art because they are from the same field of endeavor, which is loading multi-dimensional data from memory.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yadavalli and Moyer before him or her, to modify the teachings of Yadavalli to include the teachings of Moyer so that a counter value is updated as each row is stored.
The motivation for doing so would have been to provide a simple means for monitoring the transfer of each row of data (as described by Moyer at [0042]).
Therefore, it would have been obvious to combine Moyer with Yadavalli to obtain the invention as specified in the instant claim.

	As per claim 6, as above, Yadavalli discloses “the identified destination multi-dimensional” “matrix operand” (Fig. 4(b) LOADMX instruction loads matrix from SysMem location.  Also [0060] The contents of the data buffer [360] are read and transferred in plurality of chunks representing rows or columns or both of Matrix A into their location [310] in Matrix Space [301] via a plurality of ports [320], [321] , [326], [327] shown in FIG. 3(b)).
	Also, as above, Moyer discloses loading groups of strided data elements from memory into configured rows of a “destination register” ([0044]-[0045] lstmvex instruction is to load a stream of vector elements from memory into a destination register using a stride).
	As above, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Moyer’s teachings with Yadavalli so that an instruction uses “the identified destination multi-dimensional register matrix operand.”
	Further, Moyer discloses the “register matrix operand is a plurality of registers configured to represent a matrix” (Figs. 12 - 26 and [0079] register file represents a matrix).
Yadavalli and Moyer are analogous art because they are from the same field of endeavor, which is loading multi-dimensional data from memory.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yadavalli and Moyer before him or her, to modify the teachings of Yadavalli to include the teachings of Moyer so that registers create a destination register multi-dimensional matrix to receive the data.
The motivation for doing so would have been to increase the speed of access of the storage element that is to hold the multi-dimensional operand.
Therefore, it would have been obvious to combine Moyer with Yadavalli to obtain the invention as specified in the instant claim.

	As per claim 7, Yadavalli discloses “source memory information” (Fig. 5(b) compute effective address of system memory location).
	Yadavalli does not appear to explicitly disclose “the source memory information includes a scale, an index, a base, and a displacement.”
	However, Moyer discloses “the source memory information includes a scale, an index, a base, and a displacement” (Fig. 7 and [0038] – [0040] cnt, rcnt, stride, skip, skip cnt).
Yadavalli and Moyer are analogous art because they are from the same field of endeavor, which is loading multi-dimensional data from memory.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yadavalli and Moyer before him or her, to modify the teachings of Yadavalli to include the teachings of Moyer so that source information includes a scale, an index, a base, and a displacement.
The motivation for doing so would have been to provide a means for handling different sizes of data and/or strided data.
Therefore, it would have been obvious to combine Moyer with Yadavalli to obtain the invention as specified in the instant claim.

Referring to claim 8, claim 1 recites the corresponding limitations as that of claim 8. Therefore, the rejection of claim 1 applies to claim 8.

Note, claim 9 recites the corresponding limitations of claim 2. Therefore, the rejection of claim 2 applies to claim 9.

Note, claim 10 recites the corresponding limitations of claim 3. Therefore, the rejection of claim 3 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 4. Therefore, the rejection of claim 4 applies to claim 11.

Note, claim 12 recites the corresponding limitations of claim 5. Therefore, the rejection of claim 5 applies to claim 12.

Note, claim 13 recites the corresponding limitations of claim 6. Therefore, the rejection of claim 6 applies to claim 13.

Note, claim 14 recites the corresponding limitations of claim 7. Therefore, the rejection of claim 7 applies to claim 14.

Referring to claim 15, claim 1 recites the corresponding limitations as that of claim 15. Therefore, the rejection of claim 1 applies to claim 15.
	Also, Moyer discloses “A non-transitory machine-readable medium storing an
instruction which causes a processor to perform a method” of claim 1 ([0022] instruction unit 30 fetches instructions from a memory, such as memory 12).

Note, claim 16 recites the corresponding limitations of claim 2. Therefore, the rejection of claim 2 applies to claim 16.

Note, claim 17 recites the corresponding limitations of claim 3. Therefore, the rejection of claim 3 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 4. Therefore, the rejection of claim 4 applies to claim 18.

Note, claim 20 recites the corresponding limitations of claim 6. Therefore, the rejection of claim 6 applies to claim 20.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yadavalli in view of Hughes et al., U.S. Patent Application 2015/0052333 (hereinafter referred to as Hughes).

Referring to claim 22, Yadavalli discloses “a system comprising: a processor” (Fig. 3(a) microprocessor 300 in a system), processor including “decode circuitry to decode an instruction” (Fig. 3(a) microprocessor 300 and Fig. 2(c) decode, [0027] and [0032] instruction decoder) “having fields for an opcode, a destination multi-dimensional” “matrix operand identifier, and source memory information” (Fig. 2(b) opcode, source operand, destination = address of a register, pointer to an array or matrix location.  Fig. 4(b) LOADMX instruction loads matrix from SysMem location.  Figs. 5(a) and 5(b) an instruction is decoded, the instruction causing loading of an array from memory); and “execution circuitry” (Fig. 3(a) microprocessor 300 with execution circuitry ALU, EXEC 351-358) “to execute the decoded instruction to load groups of” “data elements from memory into configured rows of the identified destination” “multi-dimensional matrix operand” (Fig. 4(b) LOADMX instruction loads matrix from SysMem location.  Also [0060] The contents of the data buffer [360] are read and transferred in plurality of chunks representing rows or columns or both of Matrix A into their location [310] in Matrix Space [301] via a plurality of ports [320], [321] , [326], [327] shown in FIG. 3(b)).
Yadavalli’s matrix space is described as a RAM that is internal to the microprocessor ([0034]).  As such, Yadavalli does not appear to explicitly disclose “a destination register multi-dimensional matrix operand identifier.”  Further, Yadavalli does not appear to explicitly disclose loading groups of strided data elements from memory into a destination register multi-dimensional matrix operand identifier.
However, Hughes discloses loading “strided data elements from memory into a destination register” (Fig. 4 step 409 store strided data elements from memory into the destination register).
Also, Yadavalli does not appear to explicitly disclose another coprocessor or accelerator.  As such, Yadavalli does not appear to explicitly disclose a system comprising “an accelerator coupled to the processor, the accelerator including” the features of claim 1.
Fig. 19 and [0252] — [0257] processors, additional processors, and graphics accelerators).
Yadavalli and Hughes are analogous art because they are from the same field of endeavor, which is loading multi-dimensional data from memory.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yadavalli and Hughes before him or her, to modify the teachings of Yadavalli to include the teachings of Hughes so that an accelerator accomplishes the process of loading strided data elements and a destination register multi-dimensional matrix operand is used to receive the data.
The motivation for doing so would have been to increase the speed of access of the storage element that is to hold the multi-dimensional operand.  Also, utilizing accelerators increases throughput of data while offloading processing from the main processor.
Therefore, it would have been obvious to combine Hughes with Yadavalli to obtain the invention as specified in the instant claim.

	Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 and 22 have been considered but are moot because the new ground of rejection does not rely on the same 
Further, Applicant argues on page 9, that Yadavalli teaches away from what is taught by Moyer.
	The examiner disagrees.  The current rejection has been modified to place Yadavalli as the primary art.  Yadavalli discloses an instruction for loading a multi-dimensional matrix from memory to matrix space of the microprocessor.  As above, Moyer discloses utilizing registers of a processor for loading vectors from a memory.  The examiner contends that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Moyer (concerning utilizing registers for loading of data) with Yadavalli’s LOADMX instruction for loading a matrix from memory so that the matrix is loaded into a destination register.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10600475 is another to Yadavalli describing matrix space in a processor.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184